DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/05/2018.
Claims 1-5 are currently pending and have been examined.
International Priority
	Applicant’s ADS properly claims priority to JP 2017-234440, filed 12/06/2017.  JP 2017-234440 properly supports all claims as presently drafted; thus, all claims are granted an effective filing date of 12/06/2017.
Information Disclosure Statement
	The reference disclosed in the IDS dated 12/05/2018 has been considered.
Specification
	The disclosure is objected to because of the following informalities:
“When a uniform rental fee is set for a user who has canceled reservations in this way a larges number of times” should read “When a uniform rental fee is set for a user who has canceled reservations in this way a larger number of times;” (note that this occurs twice in the specification)
“a CPU (Central Processing Unit) 101” should read “a CPU (Central Processing Unit) 102;”
“a communication bus 102” should read “a communication bus 101;” and
the abbreviations SOC, IEEE, AC, and DC are used without prior (or any) definition; in light of common use in the art, these terms are interpreted to indicate “state of charge,” “Institute of Electrical and Electronics Engineers” (particularly in relation to their codified standards), “alternating current,” and “direct current” respectively.
Appropriate correction is required.
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both a charging inlet and a vehicle wheel (see Fig. 2).  It is recommended that the “220” indicating the vehicle wheel be amended to “222” in keeping with the use of that RC in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  222 (see objection directly above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Claim Objections
Claim 2 is objected to because of the following informality:  “having influences” and “having the influences” should read “having influence” and “having the influence” respectively.  Appropriate correction is required.
Claim Interpretation
In Claim 1, the preamble reads as follows:  “A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted.”  In light of the disclosure and the reasonable interpretation of one of ordinary skill in the art, “in which a power storage device is mounted” is interpreted to modify the electric vehicle rather than the rental fee setting apparatus.
	Claim 3 contains the following:  “a reservation receiving device configured to receive a reservation for renting of the electric vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period.”  In light of the specification, “by a possible reservation period” is interpreted as modifying “a reservation for renting an electric vehicle.”  Further in light of the specification, “by a possible reservation period” is interpreted 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4, and 5 recite “the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved by a plurality of users” or similar.  It is unclear, as drafted, whether a plurality of users have reserved an electric vehicle for a single utilization period (i.e.:  multiple listed drivers for a single vehicle registration) or whether the same electric vehicle has been reserved for a plurality of utilization periods, each by one or more of the plurality of users.  Both interpretations are known in the art, so a person of ordinary skill in the art could reasonably interpret this language to indicate either interpretation.  In light of the specification, this language will be given the latter interpretation.  Claims 2-3 are rejected due to their dependence upon Claim 1.
Claim 2, the term “the number of reservation cancellations” lacks antecedent basis.  Claim 3 is rejected due to its dependence upon Claim 2. 
	Claims 2 and 3 contain indefinite language.  As the same term is used for both, it is unclear whether “the reservation cancellation” of Claims 2 and 3 are intended to relate back to the reservation cancellation requested in Claim 1 or whether it is intended to indicate one of the number of previous reservation cancellations.  Based on the specification and context, this will be interpreted to relate back to one of the number of previous reservation cancellations.  As such, this term also lacks antecedent basis, as no singular previous reservation cancellation is specified prior to this term’s use.  For the sake of clarity and definiteness, it is recommended that the various reservation cancellations be redrafted such that it is clear whether they relate to a previous reservation cancellation in the cancellation history or the present reservation cancellation disclosed in Claim 1.  
	In Claims 2 and 3, it is also unclear, as drafted, whether “a next reservation” is intended to indicate the present reservation disclosed in Claim 1 or an additional future reservation.  While both interpretations are possible while setting the estimated rental fee of the present reservation, this term will be interpreted to indicate the present reservation disclosed in Claim 1 in light of the specification.
In Claim 4, the terms “the users” and “the user” (as no individual user among each of the users is previously disclosed in the claim string) lack antecedent basis.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 5, the limitations of setting, based on reservation information and cancellation history information, a rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved by a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; wherein when a reservation cancellation is requested by the user, setting an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity; and notify the set estimate to the user.  Additionally, the limitations of setting, based on reservation information and cancellation history information, a rental fee of the electric vehicle to be changeable according to the cancellation history information, the reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved by a plurality of users, the cancellation history information indicating a history of reservation cancellations by each of the users; wherein when a reservation cancellation is requested by the user, setting an estimate of the rental fee applied when the requested reservation cancellation is reflected in the cancellation history information; and notify the set estimate to the user, as drafted, are processes that, under their broadest reasonable interpretations, cover mental 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a rental fee setting apparatus/system for an electric vehicle in which a power storage device is mounted, a setting device, and a server.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use 
	Claims 2-3, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 discloses the further specification of the information contained in the cancellation history information (merely narrowing the field of use) and adjusting the set estimate based on a comparison between the further specified cancellation history information with a threshold number (further specifies the abstract idea disclosed in Claim 1), which do not integrate the claim into a practical application.  Claim 3 discloses a reservation receiving device for receiving reservation requests comprising particular characteristics (merely uses a computer as a tool to perform the underlying certain method of organizing human activity) and adjusting a possible reservation period based on a comparison between the further specified cancellation history information with a threshold number (merely narrowing the field of use), which do not integrate the claim into a practical application.  
Regarding Claim 4, the limitations of notifying, to each of the users, a rental fee of the electric vehicle corresponding to a reservation period of the user based on reservation information indicating that utilization of the electric vehicle per scheduled utilization period is reserved by a plurality of users; and notifying, to the user, a fee different from the rental fee in accordance with a history of reservation cancellations by the user when a reservation cancellation is requested by the user, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of an electric vehicle in which a power storage device is mounted.  These amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jameel et al (PGPub 20130325521) (hereafter, “Jameel”) in view of Sakata et al (PGPub 20180216947) (herafter, “Sakata”), claiming priority to JP 2017013535 and JP 2017194894, and Kvamme et al (PGPub 20130090959) (hereafter, “Kvamme”).
Regarding Claims 1 and 5, Jameel discloses the following:
A rental fee setting apparatus for a vehicle (¶ 0013, 0038, 0046);
a server configured to set a rental fee of the vehicle (¶ 0013, 0038, 0045-0046);
the reservation information indicating that utilization of the vehicle per scheduled utilization period is reserved by a plurality of users (¶ 0045, 0107, 0117; vehicles may be reserved for different time periods; vehicles may be updated with information for a plurality of reservations, including multiple utilization periods and drivers); and 
notify the set estimate to the user (¶ 0109; "A warning or fee could be issued to a driver by a vehicle rental system implemented on server 110").  

Jameel additionally discloses a setting device configured to set, based on reservation information, a rental fee of the vehicle (¶ 0013, 0038, 0045-0046).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the fee may be based on or changeable according to cancellation history information (¶ 0041, 0078).
Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose the limitation of the cancellation history information indicating a history of reservation cancellations by each of the users (¶ 0041, 0078).  
Jameel additionally discloses wherein when a reservation cancellation is requested by the user, the setting device is configured to set an estimate of the rental fee applied whent he requested reservation cancellation is granted (¶ 0109; driver cancels the reservation, resulting in a fee).  Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein the requested reservation cancellation is reflected in the cancellation history information (¶ 0078).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the electric vehicles of Sakata with the system for managing the reservation of vehicles of Jameel because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0070, 0158-0159, the invention of Sakata is disclosed for use in a system for managing the reservation of vehicles such as that of Jameel.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the historical cancellation information and functionality of Kvamme with the system for managing the reservation of vehicles of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kvamme is disclosed for use in a system for managing the reservation of a service such as that of Jameel and Sakata.
Regarding Claim 2, Jameel in view of Sakata and Kvamme discloses the limitations of Claim 1.  Jameel discloses each of the reservation cancellations having the influences over the next reservations being a reservation cancellation such that a period from a time of the reservation cancellation to a scheduled time of start of utilization of the vehicle in a next reservation is shorter than a predetermined period (¶ 0109; example determines that a cancellation influences a subsequent reservation when said subsequent reservation begins "later that day").  Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose wherein the cancellation history information includes said cancellations having influence over the next reservations (¶ 0041, 0078).
Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose when the number of reservation cancellations becomes larger than a threshold value if the requested reservation cancellation is performed, the setting device is configured to set the estimate to be more expensive than the estimate set when the number is smaller than the threshold value (¶ 0041, 0078).  Jameel additionally discloses wherein the cancellations have influence over the next reservations (¶ 0109).
Jameel does not explicitly disclose but Sakata does disclose wherein the vehicle is an electric vehicle (¶ 0037, 0144, 0158).
The motivation to combine remains the same as for Claim 1.
Claim 4, Jameel discloses notifying, to each of the users, a rental fee of the electric vehicle corresponding to a reservation period of the user based on reservation information indicating that utilization of the vehicle per scheduled utilization period is reserved by a plurality of users (¶ 0045-0046, 0107-0108, 0117, 0139).  Jameel does not explicitly disclose but Sakata does disclose wherein the rental vehicle is an electric vehicle in which a power storage device is mounted (¶ 0037, 0144, 0158).
Jameel additionally discloses notifying, to the user, a fee different from the rental fee when a reservation cancellation is requested by the user (¶ 0109; driver cancels the reservation, resulting in a fee).  Neither Jameel nor Sakata explicitly discloses but Kvamme does disclose wherein the fee is in accordance with a history of reservation cancellations by the user (¶ 0041, 0078).
The motivation to combine remains the same as for Claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jameel in view of Sakata, Kvamme, and Kihara (PGPub 20170206472) (hereafter, “Kihara”).  
Regarding Claim 3, Jameel in view of Sakata and Kvamme discloses the limitations of Claim 2.  Jameel additionally discloses a reservation receiving device configured to receive a reservation for renting of the vehicle with a utilization start time being set as a time subsequent to a current time by a possible reservation period (¶ 0038, 0045, 0098).  Jameel does not explicitly disclose but Sakata does disclose wherein the vehicle is an electric vehicle (¶ 0037, 0144, 0158).  
	Neither Jameel nor Sakata explicitly disclose but Kvamme does disclose wherein when the number of reservation cancellations becomes larger than the threshold value if the 
The motivation to combine the references of Jameel, Sakata, and Kvamme remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the possible reservation period modification of Kihara with the system for managing the reservation of vehicles of Jameel, Sakata, and Kvamme because Kihara teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Kihara is disclosed for use in a system for managing the reservation of a service such as that of Jameel, Sakata, and Kvamme.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190138950 – “Dynamic Travel Installment System in an Online Marketplace,” Bayer et al, which discloses a reservation system which determines fees based on the cancellation of a reservation
PGPub 20130275165 – “Apparatus and Method for Processing Information of a Search Result,” Udagawa, which discloses recording a cancellation history of a user, calculating a score therefrom, and taking actions based on said score
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628